Title: From George Washington to Count de Damas, 22 December 1780
From: Washington, George
To: Damas, Count de


                        
                            Friday—Morning 22 December 1780
                            
                        
                        General Washington presents his compliments—to Monsr Demat—wishes him a pleasant journey to Rhode
                            Island—& prays him to offer his best compliments to Count De Rochambeau—and all the Gentlemen with whom he has the
                            honor to be acquainted at that place.

                    